DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 7, 2022, in which claims 1-20 were canceled and claims 21-40 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on June 7, 2022, with respect to claims 21-40 have been fully considered and are persuasive. The 35 USC 101 and 103 rejections set forth in the last office action have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed on April 15, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Remark
After further reviewed Applicant’s arguments (page 1) filed on June 7, 2022 consistent with the original disclosure, it conceivable that the claims amendment filed on June 7, 2022 includes addition element “compare text of the transcript to a plurality of predefined textual events; detect an anomaly in the transcript based on the comparing; receive a reviewer comment relating to the anomaly; store the reviewer comment in the transcript in association with the anomaly; and link a position of the anomaly in the transcript with a corresponding time of the anomaly in the recorded first inmate audio communication” that integrates into a practical application that render the independent claims 21 and 31 eligible under 35 USC 101 and the dependent claims 22-30 and 32-40 are also eligible for incorporating the eligible subject matter of their respective base claims by dependency. Therefore, the 35 USC 101 rejection with respect to claims 21-40 set forth in the most recent office action mailed on March 13, 2022 has been withdrawn.

After further reviewed Applicant’s arguments (page 1) filed on June 7, 2022 consistent with the original disclosure, it conceivable that the combination of Gongaware and Grajski fails to suggest or disclose the claimed “link a position of the anomaly in the transcript with a corresponding time of the anomaly in the recorded first inmate audio communication”. Therefore, the 35 USC 103 rejection with respect to claims 21-40 set forth in the most recent office action mailed on March 13, 2022 has been withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed in light of the applicant’s arguments filed on June 7, 2022 (pages 1-2) and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in keeping track of all the investigation records for each reviewer who reviews the communication data, adds comments to the communication data, or modifies the existing comments associated with the communication data.
None of the cited references singular and any order combination links a position of the anomaly in the transcript with a corresponding time of the anomaly in the recorded first inmate audio communication. These claimed features render claims 21-40 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 16, 2022